 Case 2:19-cv-05693-CCC-MF Document 5 Filed 04/09/19 Page 1 of 5 PageID: 92




NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY



 MALIBU MEDIA, LLC,                                     Civil Action No. 19-5693 (CCC)

                              Plaintiff,
 v.

                                                                      ORDER
 JOHN DOE subscriber assigned IP
 address 173.70.50.3,
                        Defendant.




       This is an action for copyright infringement. Plaintiff seeks leave to conduct
expedited discovery in order to ascertain the identity of John Doe subscriber assigned IP
address 173.70.50.3. Presently before the Court is Plaintiff’s motion for leave to serve a
third-party subpoena prior to a Federal Rule of Civil Procedure 26(f) conference.
[CM/ECF No. 3.] Because Defendant has not yet been served, the motion is unopposed.
No argument was held. Fed. R. Civ. P. 78(b). Based upon the following, the motion is
granted.

1.     Plaintiff, a California limited liability company, is the owner of several federally
       registered, copyrighted movies (the “Works”). (Compl. ¶¶ 3, 8, Ex. B.) On
       February 14, 2019, Plaintiff filed a complaint against Defendant known only by
       his Internet Protocol (“IP”) address 173.70.50.3,1 asserting claims for
       infringement in violation of 17 U.S.C. §§ 106, 501 and 504. Plaintiff alleges that
       through the use of BitTorrent, a common peer-to-peer file sharing protocol used
       for distributing large amounts of data through the internet,2 Defendant copied and


       1
       Plaintiff retained a forensic investigation company to identify the IP address associated
with Defendant. (Declaration of Tobias Fieser (“Fieser Dec.”) at ¶¶ 5-10.)
       2
        According to Plaintiff, the BitTorrent protocol “breaks a file into many small pieces.
Users then exchange these small pieces among each other instead of attempting to distribute a
 Case 2:19-cv-05693-CCC-MF Document 5 Filed 04/09/19 Page 2 of 5 PageID: 93



       distributed the Works without Plaintiff’s authorization. (Compl.¶¶ 31-32.)

2.     According to the Plaintiff, Defendant acted under the guise of his IP while
       committing acts of infringement on the internet. Plaintiff maintains that it cannot
       establish Defendant’s true identity without obtaining information from
       Defendant’s Internet Service Provider (“ISP”), which can link the IP address to a
       person or entity. (Plaintiff’s Brief (“Pl.’s Br.”) 1-2.) By way of this motion,
       Plaintiff seeks an order permitting it to serve a subpoena upon Defendant’s ISP3 in
       order to obtain the name and address of the Defendant. Plaintiff argues that
       without this information, Plaintiff will not be able to serve the complaint and
       proceed with the case. (Id. at 2.)

3.     Federal Rule of Civil Procedure 26(d)(1) provides that “[a] party may not seek
       discovery from any source before the parties have conferred as required by Rule
       26(f).” Fed.R.Civ.P. 26(d)(1). The Court, however, may grant leave to conduct
       discovery prior to a conference. See id. In ruling on a motion for expedited
       discovery, the Court should consider “the entirety of the record to date and the
       reasonableness of the request in light of all of the surrounding circumstances....”
       Better Packages, Inc. v. Zheng, No. 05-4477, 2006 WL 1373055, *2 (D.N.J. May
       17, 2006) (quoting Merrill Lynch, Pierce Fenner & Smith, Inc. v. O’Connor, 194
       F.R.D. 618, 624 (N.D. Ill. 2000)). Courts faced with motions for leave to serve
       expedited discovery requests to ascertain the identity of John Doe defendants in
       internet copyright infringement cases often apply the “good cause” test. See Arista
       Records LLC v. Does 1-4, 589 F. Supp. 2d 151, 152 (D. Conn. 2008); In re
       Bittorrent Adult Film Copyright Infringement Cases, No. 11-3995, 2012 WL
       1570765 (E.D.N.Y. May 1, 2012) (granting limited early discovery regarding a
       John Doe defendant); Pacific Century International, Ltd. V. Does 1-101, No. 11-
       2533, 2011 WL 5117424, *2 (N.D. Cal. Oct. 27, 2011) (finding plaintiff had not
       shown good cause to obtain expedited discovery). Good cause exists where “the
       need for expedited discovery, in consideration of the administration of justice,
       outweighs the prejudice to the responding party.” Am. Legalnet, Inc. v. Davis, 673
       F. Supp. 2d 1063, 1066 (C.D.Cal. 2009); accord Semitool, Inc. v. Tokyo Electron
       Am., Inc., 208 F.R.D. 273, 275 (N.D.Cal. 2002).


much larger digital file.” (Compl.¶ 13.) Each piece of a BitTorrent file is assigned a unique
cryptographic hash value which the BitTorrent client software uses to coordinate the exchange of
pieces between users who are sharing the larger file in question. (Id. ¶¶ 15-16.) Once the user
receives all of the pieces of a digital media file, the user’s “BitTorrent client software
reassembles the pieces so that the file may be opened and utilized.” (Id. ¶ 14.)
       3
        The Complaint identifies the file hashes for the IP address of John Doe, and the date of
each alleged act of copyright infringement. (See Compl., Ex. A.)
 Case 2:19-cv-05693-CCC-MF Document 5 Filed 04/09/19 Page 3 of 5 PageID: 94



4.   Courts have commonly applied the “good cause” standard to permit limited, early
     discovery under nearly identical circumstances. For example, in Malibu Media,
     LLC. v. John Does 1-11, No. 12-7615, 2013 U.S. Dist. LEXIS 26217 (D.N.J. Feb.
     26, 2013), the plaintiff sought leave to serve a subpoena demanding that the ISP in
     question reveal the John Doe defendants’ names, addresses, telephone numbers, e-
     mail addresses and Media Access Control addresses. Id. at *3-4. The Court
     granted the plaintiff’s request for early discovery, but only permitted the plaintiff
     to obtain the information absolutely necessary to allow it to continue prosecuting
     its claims: the defendant’s name and address. Id. at * 3. The Court imposed that
     limitation due to the fact that the person whose information was on file with the
     ISP might not be the same person who engaged in the allegedly infringing activity
     (i.e., others, including persons outside of the household, may have been
     responsible), and because more expansive discovery could impose an undue
     burden on such innocent individuals. Id. at *9-11 (citing Third Degree Films, Inc.
     v. John Does 1-110, No. 2:12-cv-5817, 2013 U.S. Dist. LEXIS 27273 (D.N.J. Jan.
     17, 2013)). Other courts in this District have reached the same conclusion and
     have imposed similar limitations. See, e.g., Malibu Media, LLC v. Doe, No. 13-
     4660 (JAP) (DEA), slip op. (ECF No. 5) at 2 (D.N.J. Aug. 19, 2013) (limiting the
     scope of a pre-Rule 26(f) conference subpoena to a subscriber’s name and
     address); Voltage Pictures v. Doe, No. 12-6885 (RMB) (JS), 2013 U.S. Dist.
     LEXIS 155356, *9-10 (D.N.J. May 31, 2013) (granting leave to serve subpoena
     requesting only the name, address and media control address associated with a
     particular IP address); Malibu Media, LLC v. John Does 1-18, No. 12-7643 (NLH)
     (AMD), 2013 U.S. Dist. LEXIS 155911, *9-10 (D.N.J. Mar. 22, 2013) (restricting
     the scope of a pre-Rule 26(f) conference subpoena by not permitting discovery of
     the internet subscriber’s telephone number or e-mail addresses).

5.   Here, the Court finds good cause to permit limited discovery prior to the Rule 26(f)
     conference. Without information from the ISP, Plaintiff likely will be unable to
     amend its Complaint to name the appropriate defendant and prosecute the alleged
     copyright violations at issue in this matter. Moreover, while the Court recognizes
     that the subscriber whose information is on file with the ISP may not be personally
     responsible for the alleged infringement, he or she may have information that
     assists in identifying the infringer. The subscriber’s identity is therefore relevant
     and discoverable under the broad scope of Rule 26. See Malibu Media, LLC v.
     Does, No. 12-07789 (KM) (MCA) 2013 U.S. Dist. LEXIS 183958, *24 (D.N.J.
     Dec. 18, 2013) (“The Court notes that it is possible that the Internet subscriber did
     not download the infringing material. It is also possible, however, that the
     subscriber either knows, or has additional information which could lead to the
     identification of the alleged infringer. Accordingly, the Court finds that the
     information sought by the subpoena is relevant.”).
 Case 2:19-cv-05693-CCC-MF Document 5 Filed 04/09/19 Page 4 of 5 PageID: 95



6.        While the Court finds that some early discovery is necessary to assist Plaintiff in
          identifying the individuals who are allegedly infringing its copyrights, the Court
          remains cognizant of the impact that the disclosure of the information sought
          might have on an innocent subscriber. Malibu Media, 2013 U.S. Dist. LEXIS
          26217 at *10. Moreover, disclosure of the information sought by Plaintiff will not
          necessarily reveal the infringer’s identity; it would only provide information
          regarding the ISP subscriber. Plaintiff would then have to determine whether that
          particular subscriber illegally distributed the copyrighted work. See Pac. Century
          Int'l Ltd. v. Does, C-11-02533 DMR, 2011 WL 5117424 (N.D. Cal. Oct. 27,
          2011). In other words, Plaintiff will have to go beyond the limited discovery that it
          contends will reveal Defendant’s identity. Id. The burdens associated with the
          potentially expansive and intrusive discovery that Plaintiff may need to propound
          in order to obtain Defendant’s identity likely would outweigh Plaintiff's need for
          expedited discovery. Id. (citations omitted). The Court must therefore endeavor
          to fashion a remedy that will adequately protect all parties’ rights. See In re
          BitTorrent Adult Film Copyright Infringement Cases, 2012 WL 1570765, *1, *13.


          THEREFORE, and based upon the above, it is on this 9th day of April
2019,

          ORDERED that, Plaintiff’s motion for expedited discovery is granted; and it is
further

        ORDERED that, Plaintiff may serve a subpoena pursuant to Fed. R. Civ. P. 45 on
the internet service provider that provided internet service to Defendant John Doe
subscriber assigned IP address 173.70.50.3; and it is further

      ORDERED that, the subpoena may only seek the name and address of the
account holder of such IP address; and it is further

        ORDERED that, Plaintiff shall attach a copy of this Order to the subpoena served;
and it is further

        ORDERED that, any information obtained from the internet service provider shall
be used only for purposes of this litigation and the Plaintiff shall provide copies of the
responsive information to Defendant who enters an appearance in this case; and it is
further

          ORDERED that, if Plaintiff files an Amended Complaint to identify Defendant by
 Case 2:19-cv-05693-CCC-MF Document 5 Filed 04/09/19 Page 5 of 5 PageID: 96



proper name, Plaintiff shall ensure it has sufficient factual basis for any assertions made.4


                                               s/Mark Falk
                                              MARK FALK
                                              United States Magistrate Judge




       4
         By permitting this discovery, the Court is not finding that Plaintiff may rely solely on the
fact that the person identified as the subscriber is associated with the IP address to prove that
such a person engaged in the conduct alleged in Plaintiff’s Complaint.
